DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 12/09/2020 does not comply with the requirements of 37 CFR 1.121(c) because claims 2 and 4 were cancelled but the claim text remain present (see 1.121(c)(4)(i)).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

For the purpose of compact prosecution, the claims were examined as filed; however, it is noted that any future amendments will be deemed non-compliant if the requirements of 37 FCR 1.121(c) are not met.  In addition, any future amendments should correct claims 2 and 4 according to 37 CFR 1.121(c). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “said base of said shovel portion comprises protrusions protruding from said base” in claim 5 (same as now cancelled claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behan et al. (US 9,670,632 B2) in view of Schultz et al. (US 6,618,965).
Regarding claim 1, Behan et al. discloses a snow shovel comprising:
 a lower shovel portion (see FIG.5 below) comprising: a snow edge; a connection edge; a curved body; and curved right and left sides; 
an upper shovel portion (see FIG.5 below) comprising: a substantially rectangular base comprising two short sides, two long sides, a front, and a back; a scoop edge; and two sides, said front of said base, said rear edge, said scoop edge, and said two sides; and 
a handle (300; see FIG.1).  
Behan et al. fails to disclose a rear edge. 
Schultz et al. teaches providing a snow plow blade with a rear edge (FIG.11, back blade wearstrip 516) which “allows the plow blade to be used to plow backwards as well as forward” (col.6, lines 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snow shovel of Behan et al. to include a rear edge similar to that of Schultz et al. in order to allow the plow blade to be used to plow backwards as well as forward and thus provide a more versatile snow shovel.  As a result of the combination, 

    PNG
    media_image1.png
    763
    952
    media_image1.png
    Greyscale

Figure 5 of Behnan et al.
Regarding claims 3, the combination of Behan et al. and Schultz et al. further discloses the snow shovel as claimed in claim 1, wherein each of said curved body of said lower shovel portion comprises protrusions protruding out of said curved body.  

Regarding claim 5, the combination further discloses the snow shovel as claimed in claim 1, wherein (as indicated in FIG.5 above):
each of said curved body of said lower shovel portion comprises protrusions protruding out of said curved body; and


Regarding claim 6, the combination discloses the snow shovel as claimed in claim 1, wherein said obtuse angle at which said rear edge of said upper shovel portion extends from one of said long sides of said base is less than said obtuse angle at which said scoop edge of said upper shovel portion extends from the other of said long sides of said base (as suggested in FIG.6B of Behnan et al. when a rear edge or back blade similar to Shultz et al. is applied in the plow blade of Behnan et al.).  

Regarding claim 7, the combination discloses the snow shovel as claimed in claim 1, except wherein said lower and upper shovel portions are connected by being molded as a single integrated piece (as shown in FIGS.4-5 of Behnan et al.).  

Regarding claim 8, the combination discloses the snow shovel as claimed in claim 1, except wherein said connection edge of said lower shovel portion and said base of said upper shovel portion are securely connected by at least two screws extending between said connection edge of said lower shovel portion and said base of said upper shovel portion.  
However, Schultz et al. teaches that a similar portion of a shovel can comprise of multiple parts that can be securely connected by at least two screws (see FIG.12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shovel of the combination to be made of separate parts securely connected using screws, as taught by Schultz et al. teaches as an alternate method of providing the claimed structures and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 9, the combination further discloses the snow shovel as claimed in claim 1, wherein said handle (300) extends from said convex face of said curved body of said lower shovel portion (see FIGS.1 and 7A of Behnan et al.).  

Regarding claim 10, the combination further discloses the snow shovel as claimed in claim 1, further comprising a plurality of struts (referred to as “protrusions” in FIG.5 provided above) disposed between said upper and lower shovel portions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miner et al. (US 9,885,183) discloses a similar upper (100 or 14) and lower (14 or 100) shovel portions as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671